DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Response to Amendment
The amendment filed on 12/21/2020 has been entered. Applicant’s amendment to the claims has overcome the 35 USC § 103 rejections for claims 4 – 6 and 9 – 10, previously presented in the Final Office Action mailed 8/21/2020. Claims 1 – 3, 7 and 8 remain allowable subject matter, as indicated in the Final Office action mailed 8/21/2020. The amendment to claims 1, 4 and 6 has overcome the rejection under 35 U.S.C. 112(b) previously presented in the Final Office Action mailed 8/21/2020, therefore, said rejection is hereby withdrawn.
Claim status

Claims 1, 4 and 6 are amended
In view of the amendment filed on 12/21/2020, the following is an examiner' s statement of reasons for allowance.

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 4 recites a pneumatic tire, comprising – inter alia – an annular-shaped tread portion where a mounting direction with regard to a vehicle is specified, a single carcass layer being the only carcass layer, and partial tie rubber layers disposed between the carcass layer and inner-liner layer in a region on both sides in a tire width direction excluding a center region of the tread portion. Claim 4 requires that said partial tie rubber layers end portions on a tire equator side are disposed within a range of from 10 mm to 25 mm on the inner side in the tire width direction from an end portion on an outermost side in the tire width direction of the belt layers, and end portions of the partial tie rubber layers on outermost sides opposite the end portions on the tire equator side terminate radially outwardly of a radially outermost position of the bead cores portions, having a periphery length x1 of an inner tie rubber layer disposed on a vehicle inner side differ from a periphery length x2 of an outer tie rubber layer disposed on a vehicle outer side, and that the periphery length x1 being from 40 mm to 70 mm and the periphery length x2 being from 50 mm to 80 mm. Kaplan et al. (PGPub 2011/0253282 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749